DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
	In the after final amendment filed on 5/20/2022, claims 1, 5, 7-9, 12, 14, 16, and 18-19 have been amended. Claims 2, 3, 4, 13, and 15 have been cancelled. The currently pending claims considered below are claims 1, 5-12, 14, and 16-20.


Information Disclosure Statement
	Initialed and dated copy of Applicant's IDS form 1449, filed 2/25/2022 and 5/3/2022, are attached to the instant Office action.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Zertuche (US Publication 2018/0366019) teaches analogous art to the instant application, that of managing and analyzing assessment data. Zertuche more specifically teaches an assessment data analysis system. However, after careful consideration of the after final claim amendments and response (pages 2-13) filed on 5/20/2022, the IDS forms filed 2/25/2022 and 5/3/2022, and the indication of allowable subject matter made in the final office action mailed on 2/15/2022, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Zertuche teaching correlating assessment data with learning outcome data for assessment data analysis including interactive dashboard for report presentation, but does not explicitly indicate determining an assessment item part health score based on a plurality of assessment-item-part-level metric values that includes a difficulty metric value, a discrimination metric value, and a hint change metric value that are determined based on assessment data and a modified two=parameter item response theory model, as disclosed in independent claim 1 and similarly in independent claims 9 and 12.
The feature of determining metric values is disclosed in claim 1, that recites “wherein the assessment item part health scores are calculated based on a plurality of assessment-item-part-level metric values including, for a given assessment item part of the assessment item parts, at least a difficulty metric value, a discrimination metric value, and a hint change metric value, wherein the difficulty metric value corresponds to an estimate of assessment item part difficulty, wherein the discrimination metric value corresponds to an estimate of an ability of a given assessment item part to discriminate between responders having different ability levels, and wherein the hint change metric value corresponds to an estimate of how assessment item part difficulty is affected by hint usage; determining the difficulty metric value, the discrimination metric value, and the hint change metric value for the given assessment item part based on the portion of the assessment data and a modified two-parameter item response theory model;”, and similarly in claims 9 and 12.
Consequently, independent claims 1, 9, and 12 and dependent claims 5-8, 10-11, 14, and 16-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Phillipps (US Publication 2014/0195466 A1)
Thrall (US Publication 2008/0228747 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168